DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.

Status of the Claims
Claims 21-40 are pending.
Claims 34 and 35 are withdrawn from consideration as directed to a non-elected invention.
Claims 21-33 and 36-40 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Courtenay Brinckerhoff on 24 March 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 21, Line 9:	Following the phrase “amine groups of the amine drug” the phrase ---wherein the acrylic monomers are a combination of methyl acrylate monomers, 2-ethylhexyl acrylate monomers, and the silicone-containing acrylic monomers are mono-vinyl terminated polydimethylsiloxane--- has been added.
Claims 25-28:	Have been CANCELLED.
Claim 35 & 36:	Have been CANCELLED.
Claim 37, Line 8:	Following the phrase “amine groups of the amine drug” the phrase ---wherein the acrylic monomers are a combination of methyl acrylate monomers, 2-ethylhexyl acrylate monomers, and the silicone-containing acrylic monomers are mono-vinyl terminated polydimethylsiloxane--- has been added.
Claim 38, Lines 2-8:	The phrase “and the non-reactive…terminated polydimethylsiloxane” has been DELETED.
Claim 38, Lines 2-8:	The phrase “and the non-reactive…terminated polydimethylsiloxane” has been DELETED.
Claim 40:	Has been CANCELLED.

Allowable Subject Matter
Claims 21-24, 29-33, and 37-39, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: As amended above, the polymer matrix containing the active agents is one featuring a polymer made from a combination of methyl acrylate copolymers, 2-ethylhexyl acrylate monomers, and mono-vinyl terminated polydimethylsiloxane.  The closest prior art to the instant application is Mori (2014/0188056), which owing to the fact that at least one of the inventors is a named inventor of the instant application, fails to qualify as prior art against the instant application under the provisions of 35 U.S.C. 102(b)(1)(A).  While Li broadly within the scope of its disclosure may potentially encompass such a polymer, there does not appear to be any rationale provided to modify what Li considers its “single most preferred polymer…3-methacryloxypropyl-tris(trimethylsiloxy)-silane as the sole compound of formula I and 2-ethylhexyl acrylate as the sole compound of formula II” to include an additional acrylate such as the instantly claimed methyl acrylate.  (Li. Col.10, L.21-24).  Indeed, as methyl acrylate would, within the context of Li, represent a second compound of “formula II,” (see, e.g., Li Col.9, L.41-48), the art would appear to teach away from such a modification.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (a disclosure which criticizes, discredits, or otherwise discourages the solution claimed properly teaches away from such a modification).
Claim 21 is allowable.  The restriction requirement between inventions, as set forth in the Office action mailed on 30 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 30 November 2020 is partially withdrawn.  Claim 34, directed to a method of transdermal delivery of an amine drug is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  However, claim 35, directed to a method of improving peel force stability of a transdermal composition remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613